Mr. Justice Aldrey
delivered the opinion of the court.
This action was brought against the Succession of Manuel Torres, composed of his widow and children whose names are set out in the complaint. Judgment having been rendered *200setting aside certain foreclosure proceedings prosecuted by Manuel Torres as well as tbe sale made to him therein of a certain property and ordering that’ three of the defendant heirs to whom the same was allotted in the partition of the ■estate return it to the plaintiff succession, the present appeal was taken from the said judgment in the name of the Succession of Manuel Torres and the appellees have moved for dismissal of the same on the ground that it was not taken individually by any of the three heirs who were affected by the judgment.
It having been alleged in the complaint that' the defendants compose, the succession of another person because they are his heirs, the judgment rendered against any of them would affect the others and consequently the succession of the said person; therefore the appeal taken in the name, of the succession is an appeal in the name of all of the defendants.
The motion should be

Overruled.

Chief Justice Hernandez and Justices Wolf and del Toro concurred.
Mr. Justice Hutchison took no part in the decision of this case.